Citation Nr: 1757248	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-15 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel







INTRODUCTION

The Veteran had active military service from July 1971 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was previously represented by Kenneth LaVan, Attorney at Law.  However, in June 2015, this attorney withdrew his representation of the Veteran.  In September 2015 correspondence, VA notified the Veteran that due to the attorney withdrawal, the prior power of attorney had been revoked and advised that the attorney had been removed as the representative in this case.  

A video-conference hearing was held in June 2017 before the undersigned Veterans Law Judge.  The Veteran represented himself in this matter.  A copy of the hearing transcript is of record and has been reviewed.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Remand is needed for further development of the record, including obtaining an additional VA psychiatric examination to clarify the current nature of the Veteran's psychiatric disorder and its etiology.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, the examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is based, in part, on the medical expert's knowledge and skill in analyzing the data, the medical conclusion that the physician reaches, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), and the examiner's explanation as to why cited records are found to be persuasive or unpersuasive.  See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

Here, VA obtained a medical opinion from a VA-sponsored psychologist as to the likely etiology of the Veteran's psychiatric disorder.  In April 2011, the psychologist opined that "there is no relation of the claimed condition and the claimant's treatment, injury or disease while in service."  In finding so, the examiner cited a May 1972 service treatment record (STR) in her opinion, but failed to explain why she found the report persuasive in supporting her unfavorable opinion and the opinion includes entirely no supporting analysis or rationale.  In short, the opinion is conclusory and therefore inadequate to decide the claim.

The Board observes further that, in addition to the psychiatric claim as secondary to a head injury, the Veteran's STRs document psychiatric treatment and show psychiatric diagnoses rendered during service.  These must be addressed and reconciled by a medical examiner.  For these reasons, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disability.  The examination should be performed by a medical examiner with experience in neuropsychology, if at all possible.  The claims file, and a copy of this remand, should be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a review of the claims file is imperative, attention is called to the following:

(i) Records dated in March 1964 from Memorial Hospital note that the Veteran, approximately 10 years of age at the time, had had trouble seeing the blackboard at school and had abnormal speech.  Working diagnoses were retrobulbar neuritis, possible pituitary tumor and possible occipital brain tumor.  An EEG suggested that he had the propensity for mixed seizure disorder.

(ii) September 1970 enlistment examination report which appears to a normal psychiatric evaluation.  

(iii) September 1971 Report of Medical History on which the Veteran reported having had nervous trouble, depression or excessive worry, and frequent trouble sleeping; the Veteran was noted by the examiner to have had a hypochondrial personality; an administrative separation was recommended.

(iv) May 1972 STR reflecting that the Veteran was seen at Shaw AFB with complaints of headaches; an admission authorization report dated on May 9, 1972, reflecting that the Veteran was admitted with provisional diagnoses of hysterical psychosis versus schizophrenia and to rule- out an organic seizure disorder.  The Veteran reported increasing headaches and at one point woke up and found himself strangling his wife after hearing his baby cry.  He also reported that he always hears noises with his headaches.  A consulting physician felt that the Veteran probably had a hysterical psychosis or schizophrenia but could not rule out the possibility of a neurological lesion.  He was discharged from the hospital and back to duty on May 16, 1972, with a diagnosis of a seizure disorder for which he was issued a temporary physical profile in June 1972.  

(v) A July 1972 Medical Certificate reflecting that the Veteran was free from mental defect at the time and had no psychiatric disability to warrant separation from the Air Force through medical channels.  Diagnosis was passive aggressive personality with difficulty controlling rage.  

(vi) A March 1973 post service VA treatment record showing a diagnosis of severe anxiety reaction with somatic headaches; a schizophrenic reaction in remission could not be ruled out.  

(vii) VA Neuropsychiatric consultation sheets dated in March and April 1973 showing an impression of anxiety reaction with tension headaches.

(viii)  Special NP Examination Report authored by neuropsychiatrist dated October 29, 1973 noting that the Veteran was feeling depressed, and the November 8, 1973 addendum thereto, which included a diagnosis of "depressive reaction with dissociative experiences."

(ix) The Veteran's lay assertions that he has depression related to a head injury in-service, which results in constant headaches.

(x) The Veteran's June 2017 Hearing Testimony.

THEN, after interviewing the Veteran and reviewing his claims file, the examiner is asked to respond to the following:

(a) Indicate all psychiatric disorders diagnosed since the date of claim, including depression.

(b) Provide an opinion as to whether the Veteran's personality disorder clearly and unmistakably pre-existed the Veteran's service.  **If so, indicate whether the personality disorder was subjected to a superimposed disease or injury in service that results in a current acquired psychiatric disorder.

(c)  Provide an opinion as to whether any diagnosed acquired psychiatric disability both (1) clearly and unmistakably preexisted service, and (2) clearly and unmistakably was NOT aggravated beyond its natural progression by service. 

For purposes of this analysis, aggravation is defined as a permanent worsening of the non-service connected disability beyond that due to the natural disease process.

(d) If the examiner does not find that the Veteran had an acquired psychiatric disability that both clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service, then respond to the following:

The examiner should provide an explanation for any conclusions reached and in doing so, cite to specific evidence of record, to include the relevant evidence to include the evidence cited above.

Please note that a lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim and cannot be used as a rationale in explaining why the current disability is not related to service.

If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion. 

3.  After undertaking any other appropriate development, readjudicate the issue of service connection for an acquired psychiatric disability, claimed as depression.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

